Citation Nr: 1118631	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Whether the Veteran's disability compensation benefits were properly reduced on October 22, 2005 due to incarceration.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a March 2007 RO determination that reduced the Veteran's disability compensation benefits due to incarceration.


FINDINGS OF FACT

1.  The Veteran is service connection for degenerative joint disease of the right knee, evaluated as 30 percent disabling and post operative residuals right knee based on laxity, evaluated as 20 percent disabling.

2.  The Veteran was incarcerated in a State penal institution for conviction of a felony on August 22, 2005, and remains incarcerated for the same conviction to date.

3.  Effective October 22, 2005, the RO reduced the Veteran's VA disability compensation benefits due to his incarceration.


CONCLUSION OF LAW

The claim that the Veteran's disability compensation benefits were improperly reduced on October 22, 2005 due to his incarceration is without legal merit.  38 C.F.R. § 3.665 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The above-outlined notice provisions do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The Veteran was advised of governing provisions in the law, and has had opportunity to respond.  Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Under the applicable criteria, any person who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not be paid disability compensation in excess of the amount specified in paragraph (d) of this section beginning on the 61st day of incarceration.  The VA will inform a person whose benefits are subject to this reduction of the rights of his dependents to an apportionment while he is incarcerated, and the conditions under which payments to him may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).

The term release from incarceration includes participation in a work-release or halfway house program, parole, and completion of sentence.  For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  38 C.F.R. § 3.665(b).

38 C.F.R. § 3.665(a) applies to (1) a person serving a period of incarceration for conviction of a felony committed after 7 October 1980; (2) a person serving a period of incarceration after 30 September 1980 (regardless of when the felony was committed) when the following conditions are met: (i) he was incarcerated on 1 October 1980; and (ii) an award of compensation was approved after 30 September 1980; and (3) a veteran who, on 7 October 1980, was incarcerated in a Federal, State, or local penal institution for a felony committed before that date, and who remains so incarcerated for a conviction of that felony as of 27 December 2001.  38 C.F.R. § 3.665(c).

A veteran to whom the provisions of 38 C.F.R. § 3.655(a), (c) apply with a service-connected disability evaluation of 20 percent or more shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a) (West 2002).  38 C.F.R. § 3.665(d)(1).

If there was no apportionment at the time of release from incarceration, or if the released person is reunited with all dependents for whom an apportionment was granted, his award shall be resumed the date of release from incarceration if the VA receives notice of release within 1 year following release; otherwise, the award shall be resumed the date of receipt of notice of release.  38 C.F.R. § 3.655(i).

If a conviction is overturned on appeal, any compensation withheld under this section as a result of incarceration (less the amount of any apportionment) shall be restored to the beneficiary.  38 C.F.R. § 3.665(m).

Factual Background and Analysis

The Veteran contends that his VA disability compensation was improperly reduced due to his incarceration because he was not incarcerated during the times when he was released on bond.  The Veteran was incarcerated on August 22, 2005; he was out on bond from September 7, 2005 to March 13, 2006.  He was again out on bond again on May 9, 2006.  He maintains that a restoration of full compensation is warranted during the periods when he was released on bond due to the fact that he was not incarcerated.  There was a letter sent in 2006 indicating that he was not incarcerated for 61 consecutive days.  This latter proved to be in apparent error, as there was additional communication from the Arkansas Department of Corrections showing incarceration as of August 22, 2005.  The form indicating being out on bond seems to indicate that he was under the control of the County Sherriff's office, thus, as explained below, does not meet the definition in the regulation showing that there is no exception for this type of bond.

The facts of this case show that the Veteran is service connected for degenerative joint disease of the right knee, evaluated as 30 percent disabling and post operative residuals right knee based on laxity, evaluated as 20 percent disabling.  

In August 2005, he was incarcerated for 40 years in an Arkansas state prison for conviction of felonies, and remains incarcerated for the same conviction to date.

By letter of December 2006, the RO notified the Veteran of a proposal to reduce his VA disability compensation benefits effective October 2005 under the provisions of 38 C.F.R. § 3.665 and he was invited to submit evidence showing that the proposed action should not be taken.

By letter of March 2007, the RO notified the Veteran and his representative that his VA disability compensation benefits had been reduced effective October 22, 2005 on the basis of his incarceration.

Although the Veteran has argued that his VA disability compensation has been improperly reduced for the periods when he was out on bond, the Board is without legal authority to grant him the relief he seeks.  

As of October 2007, the date of his substantive appeal, the Veteran was still incarcerated.  Most recently, a letter dated in June 2008 from the Veteran to the Board indicates that he is still incarcerated.  The record now before the Board does not show that the Veteran has been released from incarceration.

The evidence of record shows that the Veteran has been incarcerated since August 22, 2005 in units of the Arkansas Department of Corrections.  Because an incarcerated Veteran is no longer eligible to receive VA pension benefits starting on the 61st day of imprisonment, the Board finds that it was proper for the VA to withhold the Veteran's pension benefits from October 22, 2005, the 61st day of his imprisonment.

While the Board acknowledges the Veteran's contentions regarding the time when he was released on bond, it is noted that a release from bond is not considered to be a release from incarceration.  Again, the term "release from incarceration" only includes participation in a work-release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).  There is no indication that the Veteran participated in a work-release or halfway house program or was on parole.

As there is no legal basis under 38 C.F.R. 3.665 or other provisions for the grant of the benefit sought, the claim that the Veteran's disability compensation benefits were improperly reduced due to his incarceration must be denied.  Where, as here, the law and not the evidence is dispositive of the appellant's claim, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the Veteran's disability compensation benefits were properly reduced due to his incarceration on October 22, 2005, the claim is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


